FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 26, 2022

                                      No. 04-22-00170-CV

  Debra LISKA, Individually and in Her Capacity as the Executrix of the Estate of Eugene J.
          Dworaczyk, Deceased; Mark A. Williamson; and Stephen J. Williamson,
                                       Appellants

                                                v.

     Patricia DWORACZYK; Anthony L. Dworaczyk, Jr.; Kellie Ann Dworaczyk; Patrick
           Dworaczyk; Jaqueline Leavy; Kayla Jendrusch; and Edward Jendrusch, III,
                                        Appellees

                  From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 20-09-00165CVK
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER
       The reporter’s record in this appeal originally was due on April 18, 2022. Ms. Julie
Verastegui is the court reporter responsible for filing the record. On April 22, 2022, Ms. Cynthia
D. Spicer-Lewis, the official court reporter for Atascosa County Court at Law, filed on Ms.
Verastegui’s behalf a notification of late record in which she stated the reason Ms. Verastegui
could not timely file the record and she anticipated the record to be completed by May 19, 2022.

        We ORDER Ms. Verastegui to file the reporter’s record no later than May 19, 2022. If
Ms. Verastegui finds herself unable to perform all her duties and complete this record in a timely
manner, she must take whatever steps are necessary, including, but not limited to, requesting a
substitute reporter or hiring competent assistance, in order to file the record by the date
ordered.


                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court